Name: 2005/10/EC: Commission Decision of 30 December 2004 amending Decision 2004/666/EC as regards the reintroduction of vaccination in certain parts of Italy affected by low pathogenic avian influenza and extending movement control measures (notified under document number C(2004) 5541)Text with EEA relevance
 Type: Decision
 Subject Matter: international trade;  health;  animal product;  Europe;  agricultural policy
 Date Published: 2005-01-06; 2005-10-14

 6.1.2005 EN Official Journal of the European Union L 4/15 COMMISSION DECISION of 30 December 2004 amending Decision 2004/666/EC as regards the reintroduction of vaccination in certain parts of Italy affected by low pathogenic avian influenza and extending movement control measures (notified under document number C(2004) 5541) (Text with EEA relevance) (2005/10/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-community trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(4) thereof, Having regard to Council Directive 92/40/EEC of 19 May 1992 introducing Community measures for the control of avian influenza (3), and in particular Article 16 thereof, Having regard to Council Directive 2002/99/EC of 16 December 2002 laying down animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption (4), and in particular Article 4(1) and (3) and Article 13(3) thereof, Whereas: (1) Under Commission Decision 2002/975/EC of 12 December 2002 on introducing vaccination to supplement the measures to control infections with low pathogenic avian influenza in Italy and on specific movement control measures (5), a vaccination programme was carried out in parts of Northern Italy to control infections with low pathogenic avian influenza strain subtype H7N3. A DIVA strategy was applied by using a heterologous vaccine of H7N1 subtype, which allows differentiation between infected and vaccinated poultry. Since September 2003, no further virus circulation of the field strain has been detected. (2) Under Commission Decision 2004/666/EC of 29 September 2004 on introducing vaccination to supplement the measures to control infections with low pathogenic avian influenza in Italy and on specific movement control measures and repealing 2002/975/EC (6), a new vaccination programme was approved in a smaller area of Italy compared to the previous vaccination campaign under Decision 2002/975/EC. That new programme is carried out with a bivalent vaccine containing both avian influenza subtypes H5 and H7. A prohibition on intra-Community trade in live poultry and hatching eggs apply in the vaccination area and conditions for intra-Community trade in fresh meat originating from vaccinated poultry have been laid down in that Decision. (3) Since mid September 2004, there is evidence that low pathogenic avian influenza of the same subtype H7N3 has been reoccurring in the areas of Italy previously affected. (4) Although up to present time the infections seem to be contained within a defined area under the restrictions provided for in Decision 2004/666/EC, it appears appropriate to reintroduce vaccination in bordering areas to prevent possible further spread of the disease. In addition, it is appropriate to extend the restrictive measures provided for in that Decision. (5) Due to vaccine availability, the vaccination campaign should be carried out with a monovalent vaccine suitable to protect against the current infections with subtype H7N3. (6) In addition, the health marking to be applied for fresh poultry meat not intended for intra-Community trade nor for dispatch to third countries, as provided for in Decision 2004/666/EC, should be amended to facilitate national use. (7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Decision 2004/666/EC is amended as follows: 1. Article 1 is replaced by the following: Article 1 1. The vaccination programme against avian influenza submitted by Italy to the Commission is approved. It shall be carried out in the areas listed in Annex I with a bivalent vaccine and in the areas listed in Annex II with the monovalent vaccine. 2. Intensive monitoring and surveillance, as set out in the vaccination programme referred to in paragraph 1, shall be carried out in the areas listed in Annexes I and II. 2. In Articles 2 and 3, the wordsAnnex I are replaced by the words Annexes I and II. 3. Article 5 is amended as follows: (a) In paragraph 1, the introductory phrase is replaced by the following: Fresh meat of poultry shall be marked with a rectangular mark containing the approval number of the establishment, but not the letters C.E., and shall not be dispatched from Italy if it is derived from: (b) In paragraph 2, the words Annex II of Council Directive 2002/99/EC are replaced by the words paragraph 1. 4. In Article 6, in the introductory phrase, the words Annex I are replaced by the words Annexes I and II. 5. In Annex I, the title vaccination area is replaced by the title Area, where vaccination is carried out with a bivalent vaccine. 6. In Annex II, the title area bordering the vaccination area where intensive monitoring is carried out is placed by the title Area, where vaccination with a monovalent vaccine is carried out. Article 2 This Decision is addressed to the Member States. Done at Brussels, 30 December 2004. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. Directive as last amended by Directive 2004/41/EC of the European Parliament and of the Council (OJ L 157, 30.4.2004, p. 33, corrigendum in OJ L 195, 2.6.2004, p. 12). (2) OJ L 224, 18.8.1990, p. 29. Directive as last amended by Directive 2002/33/EC of the European Parliament and of the Council (OJ L 315, 19.11.2002, p. 14). (3) OJ L 167, 22.6.1992, p. 1. Directive as last amended by Regulation (EC) No 806/2003 (OJ L 122, 16.5.2003, p. 1). (4) OJ L 18, 23.1.2003, p. 11. (5) OJ L 337, 13.12.2002, p. 87. Decision as last amended by Decision 2004/159/EC (OJ L 50, 20.2.2004, p. 63). (6) OJ L 303, 30.9.2004, p. 35.